The Supreme Court of South Carolina

            Peggy D. Conits, Respondent,

            v.

            Spiro E. Conits, Petitioner.

            Appellate Case No. 2016-001961



                                     ORDER


We deny the Petition for Rehearing. The attached opinion is substituted for the
previous opinion, which is withdrawn. The only change is to the final sentence.

                                 s/ Donald W. Beatty                      C.J.

                                 s/ John W. Kittredge                       J.

                                 s/ Kaye G. Hearn                           J.

                                 s/ John Cannon Few                         J.

                                 s/ George C. James, Jr.                    J.


Columbia, South Carolina

January 17, 2018
                     THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

             Peggy D. Conits, Respondent,

             v.

             Spiro E. Conits, Petitioner.


             Appellate Case No. 2016-001961


       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS

                         Appeal from Greenville County
                       David G. Guyton, Family Court Judge

                              Opinion No. 27749
             Submitted October 24, 2017 – Filed November 15, 2017
              Withdrawn, Substituted, and Refiled January 17, 2018


                        REVERSED AND REMANDED


             David Alan Wilson, of The Law Offices of David A.
             Wilson, LLC, and Kenneth C. Porter, of Porter &
             Rosenfeld, both of Greenville, for Petitioner.

             Timothy E. Madden, Nelson Mullins Riley                  &
             Scarborough, LLP, of Greenville, for Respondent.


PER CURIAM: Spiro E. Conits filed a petition for a writ of certiorari to review the
decision of the court of appeals in Conits v. Conits, 417 S.C. 127, 789 S.E.2d 51 (Ct.
App. 2016). We grant the petition, dispense with further briefing, reverse the
decision, and remand to the court of appeals.
       Peggy D. Conits and her husband Spiro litigated many issues in their divorce
action in family court, but we address only one—the size and value of a farm Spiro
owns in Greece. Spiro appealed the family court's ruling on this issue, but the court
of appeals found the issue was not preserved for appellate review. The court of
appeals understood Spiro to argue on appeal the farm "does not exist," but that at
trial he "made no arguments as to the existence of the . . . farm." 417 S.C. at 137,
789 S.E.2d at 56. We find Spiro made the same argument on appeal he made at trial.
The issue is preserved.

      The facts of this case are set forth in detail in the court of appeals' opinion.
417 S.C. at 133-36, 789 S.E.2d at 54-56. At trial, the parties presented conflicting
evidence about the size and value of the farm in Greece. Spiro admitted he owns a
one-half interest in a three-acre farm with a fair market value of $43,750. Peggy
claimed the farm is thirty acres with a fair market value of $1,420,200. As the court
of appeals observed, "the parties argued about its value and whether the property
was three or thirty acres." 417 S.C. at 137, 789 S.E.2d at 56

       The family court found the farm is thirty acres and assigned it a value of
$1,420,000. Spiro filed a motion to alter or amend the judgment pursuant to Rule
59(e) of the South Carolina Rules of Civil Procedure. He argued—among other
things—Peggy "completely misrepresented or misunderstood [Spiro's] ownership
interests in real estate in Greece and the court erred in adopting such
misrepresentation as fact without evidentiary support." Spiro specifically argued he
"does not own a thirty-acre farm in Greece" and "[his] interest in [the three-acre . . .
farm] is worth between $20,000 and $21,875." The family court denied the motion.

      On appeal to the court of appeals, Spiro admitted he owns a three-acre farm
in Greece and claimed he does not own a thirty-acre farm. Appellant's Br. 12. Spiro
argued in his brief to the court of appeals,

             At trial, [Spiro] clarified and corrected his ownership in
             the various properties in Greece and confirmed his
             ownership in a three-acre . . . farm as opposed to a thirty-
             acre farm. He testified at trial that he only owns three
             acres in Greece. [Spiro] simply does not own a thirty-acre
             farm in Greece.

Id. Spiro then argued in his brief there is "no support for [Peggy's] 'opinion' as to
the value of the farm" and the family court's ruling "should be removed in its entirety
and replaced with findings of fact and conclusions of law regarding the three-acre
. . . farm." Appellant's Br. 15.

       The words Spiro used to make his argument concerning the size and value of
the farm in Greece changed from the family court to his Rule 59(e) motion to his
brief at the court of appeals. In fact, Spiro confused the true issue when he described
it in his brief to the court of appeals as, "Should the Family Court Include in the
Marital Estate an Asset That Does Not Even Exist," and repeatedly and emphatically
argued that "no such asset even exists." Considering Spiro's arguments practically,
however, we clearly see that his argument was the same at each stage of these
proceedings—he does not own a thirty-acre farm in Greece; he owns a three-acre
farm; and it is not worth anything near what Peggy claims or the family court found.
See Herron v. Century BMW, 395 S.C. 461, 470, 719 S.E.2d 640, 644 (2011) ("We
are mindful of the need to approach issue preservation rules with a practical eye and
not in a rigid, hyper-technical manner."). When Spiro argued in his Rule 59(e)
motion and wrote in his brief to the court of appeals that he "does not own a thirty-
acre farm in Greece," he did not argue there was no farm. Rather, he argued the farm
he admitted he owns is not thirty acres, and is not worth $1,420,000.

        The issue raised at the court of appeals is precisely the same one Spiro raised
to the family court at trial and in his Rule 59(e) motion. The family court ruled on
the issue, and thus it is preserved. See Herron, 395 S.C. at 465, 719 S.E.2d at 642
(stating "issue preservation requires that an issue be raised to and ruled upon by the
trial judge").

       Accordingly, we REVERSE the court of appeals' ruling that the issue
concerning the size and value of the farm in Greece is not preserved for appellate
review. We REMAND to the court of appeals to rule on the merits of the issue and
to consider any other issues that arise as a result of its ruling—including whether the
status of the farm is still an issue, and if it is, whether the farm is marital or non-
marital property.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.